          Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


                                       )
MARK HECKER,                           )
                                       )
            Plaintiff,                 )
                                       )
     v.                                )
                                       )
                                           Case No. 21-CV-839
KATHRYN DENISE RUCKER KREPP,           )
Advisory Neighborhood Commission       )
Representative for Single-Member       )
District 6B10, in her individual and   )
official capacities,                   )
                                       )
            Defendant.                 )
                                       )
                                       )
                                       )


                               COMPLAINT
           Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 2 of 19




      1.     Plaintiff Mark Hecker criticized Defendant Kathryn Denise Rucker

Krepp, a public official, in an online forum that she had created for discussion of

official business. Because Krepp disagreed with the viewpoint Hecker expressed,

Krepp deleted Hecker’s speech and barred him from the forum. The First Amendment

forbids this. Hecker brings this action seeking an injunction restoring him to the

forum and forbidding Krepp from barring him because of the content of his protected

speech; a declaratory judgment that barring him from the forum violates the First

Amendment; and nominal damages.

                                       Parties

      2.     Plaintiff Mark Hecker is a D.C. resident who is active in local politics.

As an educator and the founder of a youth-focused non-profit organization, Hecker is

particularly active in developing strengths-based approaches to supporting teens and

young adults and in the movement to end juvenile mass incarceration. Among other

forms of activism, Hecker holds public officials to account by commenting on their

policy positions using twitter.

      3.     Defendant Kathryn Denise Rucker Krepp is an Advisory Neighborhood

Commission (ANC) representative in Washington, D.C. She was elected to single-

member district 6B10 in November 2014 and took office in January 2015, and she

has held office continuously since then. She uses the twitter account @kdrkrepp to

communicate with her constituents and to provide a forum for their input on issues

of municipal concern like traffic safety, crime, and real-estate development. She uses

no other twitter account for any of her official business.




                                           1
           Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 3 of 19




                              Jurisdiction and Venue

      4.     Hecker brings this action pursuant to 42 U.S.C. § 1983, and this Court

has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

      5.     Venue is proper in this district because the events complaint of occurred

in this district and the District of Columbia may exercise general (and specific)

personal jurisdiction over Krepp, who is a domiciliary and public official of the

District of Columbia.

                                       Twitter

      6.     Twitter is a social-media platform on which users can send messages of

a limited length to the public.

      7.     Users are identified by a unique name of their choosing, called a handle.

Handles begin with the “@” character. (This leading character is sometimes unsaid or

sometimes pronounced as “at,” like in an email address.)

      8.     Users can post messages (tweet), respond to the messages of others

(reply), republish the messages of others (retweet), or convey approval of others’

messages (like).

      9.     All of a user’s twitter activity is collected on a continuously updated

page, called a timeline. The timeline page contains a user’s handle alongside optional

graphics, followed by an optional short description of the user (called a bio), followed

by buttons to view the user’s tweets; tweets and replies; media, including videos and

photographs; and likes. As of March 24, 2021, Krepp’s bio and heading appears as

follows, with the timeline buttons underneath:




                                           2
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 4 of 19




      10.    The “tweets” option is the default selection for what appears next. Users

may choose to “pin” a tweet, which causes that tweet to appear first whenever users

view tweets on their timelines. The pinned tweet, if there is one, is then followed by

additional tweets in reverse chronological order, interspersed with advertising or

promotional content. As of March 24, 2021, a recent section of Krepp’s “tweets” feed

appears as follows:




                                          3
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 5 of 19




      11.    When a user replies to another user’s tweet, a comment thread is

created. On this thread, users can see and reply to the original tweet, replies to the

original tweet, replies to replies to that tweet, and so on. For example, clicking on one

of Krepp’s tweets from March 8, 2021, reveals the following single comment:




                                           4
             Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 6 of 19




       12.    Users can identify topics of conversation using the symbol #, called a

hashtag. When a user inserts a hashtag, a link is created and any user who clicks on

it can see all of the tweets, retweets, and replies containing that hashtag.

       13.    Users can choose other users whose activity they want to follow. When

one user follows another, all of the followed user’s tweets, replies, and retweets

appear on a continuously updated page created for the following user, called a feed.

       14.    Twitter users can bar other users from interacting with them and their

tweets, and from participating in the debate that the original user started, by taking

an action called “blocking.” When one user blocks another, the blocked user cannot

see the blocking user’s tweets, replies, or retweets, and the blocking user cannot reply

to, retweet, or like the blocking user’s twitter activity.


                                            5
             Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 7 of 19




       15.    When a user blocks another user, the blocking user bars the blocked user

from all comment threads created by the blocking user’s tweets and from the blocking

user’s timeline. This means that blocked users cannot express their views regarding

blocking users’ tweets to the people to whom blocking users send tweets, retweets, or

replies.

       16.    When someone who has been blocked attempts to view the entire feed

or a single tweet of the blocker, the blocked user instead sees a message indicating

that, indeed, the user has been blocked. The message looks like the following1:




       1 The image here was in fact posted to twitter by a fellow ANC representative
whom Krepp also had blocked. The accompanying message reads: “Womp. [I]
[g]uess liking tweets that Commissioner Krepp doesn’t like is enough to get you
blocked by your fellow ANC Commissioner... Aren’t we supposed to work together
for 6B? 🤷” @EdwardRyder, Twitter (Jan. 11, 2021, 7:39 AM)
https://twitter.com/EdwardRyder/status/1348610509793357830.


                                          6
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 8 of 19




      17.    Users may cause other users’ tweets not to appear in their feeds, an

action called “muting.” Whereas blocked users cannot post replies visible to the

blocking users’ followers, muted users are disabled from communicating with only the

muting users themselves; muted users can still participate in the conversations

created by muting users’ tweets.

Krepp Blocks Hecker From a Twitter Account on Which She Has Created a
    Public Forum Because of the Viewpoint of His Protected Speech

      18.    On December 24, 2020, Krepp tweeted: “Juveniles repeatedly

committing violent crimes in DC. Juveniles arrested for the crimes but OAG’s office

refusing to share outcome of cases. FOIAed [sent a Freedom of Information Act

request to] @DCPoliceDept [the D.C. Metropolitan Police Department’s twitter

handle] and @AGKarlRacine [the Attorney General of D.C.’s twitter handle] for info.

If a lady is punched in the face in my neighborhood, I’m not going to be silent witness.”

      19.    Another user replied the same day: “Every single detained youth in DC

is BIPOC [Black, Indigenous, or Person of Color]. Literally *every* single one. Being

tough on crime with children exclusively means being tough on children of color, in

our system. Extremely inappropriate.”

      20.    Krepp replied in the comment thread: “I’m simply asking how violent

juvenile crime is resolved in DC. I want to know if juveniles are connected to the

‘puzzling’ spike in crime.”

      21.    A third user replied in the comment thread: “Also let’s be precise. There

is no ‘spike in crime.’ There has been an increase in homicides and car thefts. Almost




                                           7
             Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 9 of 19




every other category of offense is down, including the number of violent crimes

overall.”

       22.    To this, Krepp replied in the comment thread: “Violent crime is

occurring in my single member district. MPD arrest data is available on line. I

FOIAed DC OAG for juvenile prosecution data earlier this week and next week, I’ll

FOIA DOJ [the U.S. Department of Justice] next week for adult info.”

       23.    Hecker replied: “You understand the difference between ‘a spike in

crime’ & ‘crime is occurring,’ right? Could you point to ANY research indicating that

a focus on punishment leads to less crime? Any at all? I work with teens across the

district and would be happy to discuss better strategies.”

       24.    On December 29, 2020, Krepp tweeted: “New record. Filed 5 FOIAs in

past 2 weeks. FOIAed @TheJusticeDept [the United States Department of Justice’s

twitter handle] & @AGKarlRacine for prosecution data, @DCPoliceDept for arrest

info, @DDOTDC [the D.C. Department of Transportation’s twitter handle] for info re

traffic calming study of 17th St SE, & @DMPEDDC [the Office of the Deputy Mayor

for Planning and Economic Development’s twitter handle] for info re Reservation 13

[a planned real-estate development in Krepp’s district]. MPD already shared info.

Waiting on the others.”

       25.    Hecker replied: “Who have you met with to create violence prevention

strategies? What community members are you engaging in discussions? What have

you discovered our most at-risk residents need? How might you build community?”




                                          8
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 10 of 19




      26.     On January 9, 2021, three days after rioters stormed the U.S. Capitol,

Krepp tweeted: “Sharing ltr I’ve circulated with DC ANCs. We write similar ltrs for

individuals who commit rape & murder so we should definitely send one for

insurrection.”

      27.     Krepp attached a copy of a letter that she wrote asking for lengthy

prison sentences for the people involved in the storming of the Capitol.

      28.     Later in the day on January 9, she replied in the comment thread

created by her tweet: “As ANC, I’m writing community impact statement for DOJ

prosecutors recommending jail time for all those that participated in the insurrection

at the US Capitol. If you’re an ANC and would like to sign the letter, please DM [send

a private message to] me. Goal is to send ltr to DOJ on Monday.”

      29.     On January 10, 2020, a twitter user replied: “Hi, one of your constituents

in 6B10 that is blocked by you thinks ‘this letter is terrible and embarrassing [sic]

and should be thrown in the garbage.’” Hecker was not that constituent.

      30.     On January 10, 2020, Krepp retweeted her own January 9 tweet,

adding: “It’s been quite the weekend. I asked 250 plus DC ANC Commissioners to

join me in asking federal judges to give long term prison sentences to those who

committed the insurrection at the US Capitol last week. Almost all declined to do so.”

      31.     Another    ANC    representative    replied:   “Commissioner     this   is

disingenuous. First, you reached out yesterday. I haven’t even read the full thread

yet & assuming most haven’t. I see that maybe 30 of 250 responded to the thread in




                                           9
              Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 11 of 19




either support, opposition, or asking questions. That is not ‘almost all (of 250)

declined.’”

       32.      On January 11, Hecker replied to Krepp’s January 10 retweet: “Quite

amazing to write a letter, ask 250 to sign it, have 249 not agree to sign, and then to

announce publicly that the other 249 are the problem.”

       33.      That day, Krepp blocked Hecker.

       34.      Krepp blocked Hecker because she disagreed with the viewpoint

expressed in his replies.

       35.      As of March 24, 2021, the comment thread created by the January 10

tweet contained five visible (unblocked) replies posted between January 10, 2021, and

January 12, 2021, plus two additional responses by Krepp. To an un-blocked user,

the entire thread appears as follows:




                                          10
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 12 of 19




      36.     As of March 24, 2021, Hecker’s January 11 reply is not visible to anyone

on the comment thread created by Krepp’s January 10 retweet. Krepp’s blocking

Hecker deleted the tweet, without Hecker’s consent, from the forum created by

Krepp’s tweets.




                                          11
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 13 of 19




      37.     As of March 24, Hecker, using his account, cannot gain access to view or

comment on that thread or any of Krepp’s other tweets or threads.

   Krepp’s Twitter Account is Marked With the Trappings of Her Office

      38.     Krepp’s twitter handle is @kdrkrepp.

      39.     Krepp created this account in January 2013, and is listed as residing in

Washington, D.C.

      40.     As of March 24, 2021, 2,746 users follow Krepp’s account and Krepp

follows the accounts of 2,250 users.

      41.     The timeline for Krepp’s account begins with a short description:

“Action, not words. @timkrepp’s wife. Mom. Former Maritime Administration Chief

Counsel & Coast Guard officer. ANC6B10 Commissioner.”

      42.     From September 2009 to February 2012, Krepp was Chief Counsel of

the United States Maritime Commission.

      43.     Krepp’s page on LinkedIn, a social-media service for professional

connection, identified her (as of March 24, 2021) as “a DC based consultant and

lobbyist,” working for “KDRKrepp Consulting.”

      44.     Krepp does not mention her consulting or lobbying work in her

description of her twitter account.

      45.     The only current professional activity identified on Krepp’s description

of her twitter account is her public service as an ANC representative.

              Krepp Uses Her Twitter Account for Public Business

      46.     In 2020 and 2021, Krepp posted hundreds of tweets.




                                          12
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 14 of 19




      47.     A significant portion of these tweets are communications with

constituents about public business.

      48.     Krepp does not use any other twitter account for communicating with

her constituents about public business.

      49.     A true and correct text-only copy of the last 3,200 tweets sent by Krepp

as of March 22, 2021, is attached to this Complaint as Exhibit A.

      50.     Krepp tweets often about crime in her district; her attempts to get more

accurate data regarding criminal charges, prosecutions, arrests, and incarceration;

and her general view that lengthier prison sentences are appropriate for people

convicted of sexual assault, rape, and other crimes.

      51.      Krepp tweets frequently about Reservation 13, a major real-estate

development in her district, and other planned uses of property in her district.

      52.     Krepp tweets frequently about issues of traffic safety, traffic congestion,

and other transportation issues in her district.

      53.     Krepp tweets frequently about the goings on at the D.C National Guard

Armory, which is in her district and near where she lives. Although some of these

tweets mention her prior service in the Coast Guard and her family’s history of

military service, the vast majority of these tweets concern day-to-day happenings of

interest to people who live in the neighborhood, such as lights, masks for National

Guard members, use of public parks for training, stored ammunition, the number and

size of vehicles, and the conduct of Guard members in public.




                                           13
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 15 of 19




      54.     On September 19, 2020, Krepp tweeted an image of a letter she sent to

the D.C. National Guard in her capacity as an ANC representative, explaining that

she was concerned on behalf of her constituents that Guard members were occupying

a public park, not wearing masks, and engaging in disrespectful behavior.

      55.     Krepp sent many tweets discussing her views on the Second Look

Amendment Act, a D.C. law that decreased sentences for children. Krepp generally

opposes the law and has advocated against it in her role as an ANC representative.

      56.     In September 2020, Krepp announced that one of her goals as an ANC

representative was “to get the D.C. Council to pass [a] bill requiring ALL DC agencies

to release info on sexual harassment and sexual assault settlements and judgments.”

She identified this goal with the hashtag ANC6B10, which identifies the single-

member district that she represents.

      57.     On September 7, 2020, Krepp tweeted: “I don’t normally share how I’ll

vote at ANC6B mtgs. Making an exception for #sportsbetting. I will be voting no on

#sportsgambling proposal tomorrow night.”

      58.     Krepp has used her twitter account to explain actions that she takes

while wearing her (one assumes metaphorical) “ANC hat.” On September 5, 2020,

Krepp tweeted: “Good morning. DC high school students may be studying virtually

but they still have community service hour requirements. Friend asked if I (ANC hat)

would sign off on daughter’s community clean up efforts. Said yes. Happy to do the

same for other #Hilleast students.”




                                         14
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 16 of 19




      59.     On August 26, 2020, Krepp tweeted: “Earlier this month, I voted to use

ANC6B dollars to feed homeless individuals in the neighborhood.”

      60.     Krepp tweets often about the problem of people in her community

refusing to wear masks. For example, on July 14, 2020, she tweeted: “Morning

@TedsBULLETIN [the twitter handle of a restaurant in D.C.]. Just read [a

Washington Post] article [mentioning the restaurant]. You’re a valuable member of

the Capitol Hill community. What can ANC6B Commissioners do to help you re

patrons who refuse to wear masks?”

      61.     On July 11, 2020, Krepp tweeted: “ANC6B is voting Tuesday on a

resolution to support changing the names of Tyler and Brent Elementary Schools.

Sharing copy of the resolution. Seeking input.”

      62.     That same day, she explained the capacity in which she was sending

messages on twitter: “6 years ago, I joined an amazing team - #ANC6B. Every month

[fellow government officials] and I meet. We ask DC agency qs and demand answers.

Sharing latest oversight effort re #Reservation13.”

      63.     In June 2020, Krepp identified herself in tweets directed at the D.C.

National Guard (complaining about Guard members from D.C. and elsewhere

behaving rudely) as an “elected rep,” and “your elected rep in DC.” For example, on

June 6, 2020, she tweeted: “During my morning walk @NationalGuard [the Army

National Guard’s twitter handle] told me to stop taking pictures of military vehicles

in my neighborhood. Last time govt official gave me that order I was in China. Beijing.




                                          15
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 17 of 19




3 wks after #TiananmenSquareMassacre. I’m not in China & I’m still DC elected rep.

#dcprotestors.”

      64.     In March 2020, Krepp began tweeting about issues concerning the

coronavirus pandemic in her district. For example, on March 16, 2020, she tweeted:

“DC National Guard Armory located in Hilleast. I support activation of DC unit. As

the locally elected rep for area, I ask that @MayorBowser [D.C. Mayor Muriel

Bowser’s twitter handle] share as much info as possible. For example, will the Armory

be turned into a temp hospital? #coronavirus.”

      65.     On January 3, 2020, Krepp tweeted: “Day 2 of new decade. Shots fired

from car in Hilleast. Thank you @DCPoliceDept for recovering illegal firearm.

@USAO_DC [the D.C. United States Attorney’s Office’s twitter account]—as in other

gun related cases, I’ll be writing a community impact statement asking for full

prosecution.”

      66.     Krepp has explained that she writes community-impact statements for

criminal prosecutions in her official capacity as an ANC representative. On July 11,

2020, she tweeted: “Numerous gun crimes in my SMD [single-member district]. Every

time someone is arrested for a gun related crime I write a community impact

statement. I put pen to paper b/c I want guns off the streets. I agree w/ #MPD

@ChiefNewsham [the twitter handle of the Chief of the Metropolitan Police

Department]. Repeat gun related offenses should result in harsher sentences.”

      67.     Krepp also uses the account @kdrkrepp for communicating about her

family, pets, (non-ANC-related) political views, and occasionally about issues of




                                         16
            Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 18 of 19




maritime administration and surface transportation. Nonetheless, the above

examples are generally representative of Krepp’s twitter activity regarding official

business.

                                  Claim for Relief

                               Count One:
       Viewpoint Discrimination in Violation of the First Amendment
                            (42 U.S.C. § 1983)

      68.     Hecker incorporates all prior paragraphs here.

      69.     Krepp is a public official who uses her twitter account for official

business and has, therefore, created a public forum on her timeline and the comment

threads created by her tweets.

      70.     Krepp has never created rules or guidance about what sorts of content

will be allowed to remain in the public forum she has created on twitter and what

sorts of content will cause a user to be blocked.

      71.     Krepp has, therefore, created a designated public forum (as opposed to

a limited public forum) on her timeline and the comment threads created by her

tweets.

      72.     In response to a tweet about official government business, Krepp barred

Hecker from posting messages on her timeline and the comment threads created by

her tweets.

      73.     Krepp barred Hecker because of the viewpoint expressed in his

messages.

      74.     A fortiori, Krepp blocked Hecker because of the content of his messages.




                                          17
             Case 1:21-cv-00839 Document 1 Filed 03/29/21 Page 19 of 19




       75.     Krepp violated the First Amendment by blocking Hecker from a public

forum because of the viewpoint and content of his speech.

                                     Prayer for Relief

Plaintiff Mark Hecker respectfully requests:

   •   An injunction requiring Defendant Kathryn Denise Rucker Krepp to un-block
       Hecker from the twitter account @kdrkrepp and forbidding her from blocking
       him on the basis of his speech so long as he does not post content that is
       categorically unprotected by the First Amendment;

   •   A declaratory judgment that Krepp’s decision to block Hecker from the twitter
       account @kdrkrepp violated the First Amendment;

   •   An award of $1 in nominal damages;

   •   An award of reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988; and

   •   All other relief that this Court may consider just and proper.



                                 Respectfully submitted,

                                 /s/ Charles Gerstein
                                 Charles Gerstein
                                 (D.C. Bar No. 1033346)
                                 GERSTEIN HARROW LLP
                                 611 Pennsylvania Ave SE, No. 317
                                 Washington, DC 20003
                                 charlie@gerstein-harrow.com
                                 (202) 670-4809

                                 /s/ Jason Harrow
                                 Jason Harrow
                                 GERSTEIN HARROW LLP
                                 3243B S. La Cienega Blvd.,
                                 Los Angeles, CA 90016
                                 jason@gerstein-harrow.com
                                 (323) 744-5293




                                          18
